Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-8 are currently pending.

Response to Amendment
The amendment filed June 22, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed February 22, 2022 has been entered. 
Claims 1-8 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a limit switch that controlled by the pin” in line 12. The examiner suggests changing this limitation to read “a limit switch controlled by the pin”.
Claim 1 recites the limitation “send a command the base unit” in line 15. The examiner suggests changing this limitation to read “send a command to the base unit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2002/0046675 A1), hereinafter (Young ‘675), in view of Young et al. (US 8,154,227 B1), hereinafter (Young ‘227).
Regarding claim 1, (Young ‘675) teaches (Fig. 1-3): A system for use with an analog DC model train (para. 0002), the system comprising: a base unit (16) configured to electronically communicate (through wires 18) with a track (20) of the analog DC model train, the base unit (16) having: a receiver (claim 7); one or more microcontrollers (processor 54); a potentiometer (48); a digital stepper motor (60) connected to and configured to provide torque to turn the potentiometer (48) (para. 0027); the digital stepper motor (60) is directly connected to the potentiometer (para. 0026); a pin (shaft 46) associated with the digital stepper motor (60) (Fig. 2; para. 0026); and a limit switch (handle 40) controlled by the pin (46) (para. 0025); a controller (remote control unit 12 and command unit 22) configured to communicate wirelessly with the receiver (para. 0005; Fig. 1), the controller (12) having: a control configured to send a command to the base unit (16) (para. 0005) to set the position of the digital stepper motor (para. 0011).
(Young ‘675) further teaches “a panel of motorized potentiometers can be set to default or preset positions from a separate control panel” (para. 0007), but does not explicitly teach setting a first numerical value associated with a position of the digital stepper motor; wherein the first numerical value can be retrieved by the base unit based on commands from the controller to set the position of the digital stepper motor.
However, (Young ‘227) teaches (Fig. 1-3): A resolver for setting a first numerical value (a first signal in the form of a sine wave, and a second signal in the form of a cosine wave to estimate a numerical value to 14 bit accuracy) associated with a position of a digital stepper motor (312) (col. 20, lines 58-64); wherein the first numerical value can be retrieved by a base unit (system 306) based on commands from a controller (12) to set the position of the digital stepper motor (312).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to use a resolver for setting a first numerical value associated with a position of a digital stepper motor, as taught by (Young ‘227), in order to measure the current position of the motor with high accuracy (Young ‘227, col. 20, lines 58-64) for accurate speed adjustments.
Regarding claim 2, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above. (Young ‘675) further teaches (Fig. 1): the controller (12) is a remote.
Regarding claim 5, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above. (Young ‘675) further teaches: the control is a set point control configured to set a plurality of positions of the digital stepper motor (60) (para. 0028).
(Young ‘675) does not explicitly teach setting one or more numerical value associated with a plurality of positions of the digital stepper motor.
However, (Young ‘227) teaches (Fig. 1-3): A resolver for setting a first numerical value (a first signal in the form of a sine wave, and a second signal in the form of a cosine wave to estimate a numerical value to 14 bit accuracy) associated with positions of a digital stepper motor (312) (col. 20, lines 58-64); wherein the first numerical value can be retrieved by a base unit (system 306) based on commands from a controller (12) to set the position of the digital stepper motor (312).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to use a resolver for setting a first numerical value associated with a position of a digital stepper motor, as taught by (Young ‘227), in order to measure the current position of the motor with high accuracy (Young ‘227, col. 20, lines 58-64) for accurate speed adjustments.
Regarding claim 6, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above. (Young ‘675) further teaches (Fig. 1): the controller (12) is configured to communicate with the base unit (16) via radio signals (Fig. 1).
Regarding claim 7, (Young ‘675) teaches (Fig. 1-3): A method of providing the system of claim 1 (See claim 1 rejection above); connecting the digital stepper motor (60) to the potentiometer (48); coupling electrically the base unit (16) with a track (20) of the analog DC model train (Fig. 1); sending a command from the controller (12) to the base unit (16) (para. 0005).
(Young ‘675) further teaches “the commands from the remote are received by the base unit and converted into appropriate voltage modulation signals on the train track” (para. 0005), but does not explicitly teach: A method of assigning a plurality of numerical values to output levels of voltage on an analog DC model train and a command signaling the base unit to set a first numerical value associated with a position of the potentiometer; and saving the first numerical value to be recalled later by the controller.
However, (Young ‘227) teaches (Fig. 1-3): A resolver for setting a numerical value (a first signal in the form of a sine wave, and a second signal in the form of a cosine wave to estimate a numerical value to 14 bit accuracy) associated with positions of a digital stepper motor (312) (col. 20, lines 58-64); wherein the numerical value can be retrieved by a base unit (system 306) based on commands from a controller (12) to set the position of the digital stepper motor (312).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to use a resolver for setting a numerical value associated with a position of a digital stepper motor, as taught by (Young ‘227), in order to measure the current position of the motor with high accuracy (Young ‘227, col. 20, lines 58-64) for accurate speed adjustments.
Regarding claim 8, (Young ‘675) and (Young ‘227) teach the elements of claim 7, as stated above. (Young ‘675) in combination with (Young ‘227) further teaches: sending a second command from the controller to the base unit, the second command signaling the base unit to set a second numerical value associated with a second position of the potentiometer.
The limitation of sending a second command to set a second numerical value associated with a second position of the potentiometer is obvious in view of (Young ‘227) because (Young ‘227) teaches that “the information is sampled as a regular interval, and the speed of the motor revolution is calculated” (col. 20, lines 63-64). It would have been obvious for (Young ‘675) to use a resolver for setting multiple numerical values associated with positions of a digital stepper motor, as taught by (Young ‘227), in order to measure the positions of the motor with high accuracy (Young ‘227, col. 20, lines 58-64) for accurate speed adjustment over time.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2002/0046675 A1), hereinafter (Young ‘675), in view of Young et al. (US 8,154,227 B1), hereinafter (Young ‘227) and Tell et al. (US 2013/0005215 A1).
Regarding claim 4, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above. (Young ‘675) further teaches (Fig. 1): the controller (12, 22) further comprises: a toggle control (38, 40), a light emitting diode (28), and a speed control (42, 44).
(Young ‘675) does not explicitly teach that the controller further comprises an emergency stop control.
However, (Young ‘227) further teaches: Brake commands that could be sent over a communication link to braking cars, causing the braking cars to apply the brakes (Young ‘227, col. 5, lines 29-32).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to include an emergency stop control for the controller, as taught by (Young ‘227), in order to stop the model train from advancing as needed for demonstration or to make the model train more realistic.
(Young ‘675) further does not explicitly teach that the controller has a light emitting diode (28) configured to indicate a current traveling direction of the analog DC train model.
However, Tell teaches (Fig. 3A): A controller (100) has a light emitting diode configured to indicate a current traveling direction of a remote control toy (Claim 8).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to provide LED on the remote controller to indicate a current traveling direction, as taught by Tell, in order to provide a more interactive model train design for the user.

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “In comparison to the art, it is believed that the art does not disclose nor teach a shield that pivotally attaches to the headband and is configured to pivotally secured to both ends of the headband.”
The examiner responds that “a shield that pivotally attaches to the headband and is configured to pivotally secured to both ends of the headband” is not presented in the claim language and does not have support in the specification. 

Allowable Subject Matter
Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art fails to teach that the first microprocessor converts the serial signal into a 3 bit binary number; and a second microcontroller configured to receive the 3 bit binary number from the first microcontroller to process the command from the controller and store the first numerical value associated with the position of the digital stepper motor; wherein the second microcontroller drives the digital stepper motor. While (Young ‘675) teaches (Fig. 1-3): a first microcontroller (54) configured to receive a serial signal (digital signal) from the receiver, wherein the base unit (16) will decode the signals and convert them into an appropriate modulation of a signal applied to train tracks 20 (Young ‘675, para 0020), the examiner finds no obvious reason to modify (Young ‘675) to provide two microprocessors, one microprocessor to convert a serial signal into a 3 bit binary number, and another microprocessor to process a command from the controller and store a first numerical value associated with the position of the digital stepper motor and further drive the digital stepper motor. Such a modification would require improper hindsight reasoning.
While the secondary reference (Young ‘227) further teaches (Fig. 1-3): a plurality of microprocessors (316) (col. 10, lines 31-33), wherein microprocessors (316) has the ability to take in commands and other data inputs and perform desired model train commands (col. 10, lines 52-54), it would not have been obvious to configure (Young ‘227)’s microprocessors to convert a serial signal into a 3-bit binary number and store a first numerical value associated with the position of the digital stepper motor. Such a modification would require improper hindsight reasoning. Further, using another reference in combination with (Young ‘227) to teach the limitations would result in further modifying a modifying reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-8001908-B2: Teaches that the control system may include limit switches 80, 82, which provide the controller with a signal when the door mechanism has reached a travel limit; Controller 30 may then operate to stop motor operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617